The slip opinion is the first version of an opinion released by the Chief Clerk of the Supreme Court.
     Once an opinion is selected for publication by the Court, it is assigned a vendor-neutral citation by
     the Chief Clerk for compliance with Rule 23-112 NMRA, authenticated and formally published.
     The slip opinion may contain deviations from the formal authenticated opinion.

 1          IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

 2   Opinion Number: __________________

 3   Filing Date: September 26, 2022

 4   NO. S-1-SC-38367

 5   CONSOLIDATED WITH

 6   NO. S-1-SC-38368

 7   STATE OF NEW MEXICO,

 8          Plaintiff-Respondent/Cross-Petitioner,

 9   v.

10   DAVID GUTIERREZ,

11          Defendant-Petitioner/Cross-Respondent,

12   and

13   CONNIE LEE JOHNSTON,

14          Defendant-Petitioner/Cross-Respondent,

15   and

16   FRANCESCA ESTEVEZ,

17          Defendant-Petitioner/Cross-Respondent,

18   and

19   DEMESIA PADILLA,

20          Defendant-Cross-Respondent.
 1   ORIGINAL PROCEEDING ON CERTIORARI
 2   Angie K. Schneider, District Judge

 3   Bennett J. Baur, Chief Public Defender
 4   Steven James Forsberg, Assistant Public Defender
 5   Santa Fe, NM

 6   for Petitioner/Cross-Respondent Gutierrez

 7   Sitterly Law Firm, LLC
 8   Nicholas Sitterly
 9   Albuquerque, NM

10   for Petitioners/Cross-Respondents Johnston and Estevez

11   Kennedy, Hernandez & Associates, P.C.
12   Paul John Kennedy
13   Jessica Hernandez
14   Albuquerque, NM
15   for Cross-Respondent

16   Hector H. Balderas, Attorney General
17   Walter M. Hart, III, Assistant Attorney General
18   Santa Fe, NM

19   for Respondent/Cross-Petitioner

20   New Mexico State Ethics Commission
21   Jeremy Daniel Farris
22   James Walker Boyd
23   Albuquerque, NM

24   for Amicus Curiae
 1                                        OPINION

 2   BACON, Chief Justice.

 3   {1}   This consolidated case requires us to determine whether the Legislature

 4   intended for violations of NMSA 1978, Section 10-16-3(A)-(C) (2011)

 5   (“Subsections (A)-(C)”) of the Governmental Conduct Act (GCA), NMSA 1978, §§

 6   10-16-1 to -18 (1967, as amended through 2019), to be punishable as criminal

 7   violations and, if so, whether Subsections (A)-(C) are unconstitutionally vague. In

 8   four separate and unrelated cases, Petitioners/Cross-Respondents David Gutierrez,

 9   Francesca Estevez, and Connie Lee Johnston (Petitioners) and Cross-Respondent

10   Demesia Padilla were each charged under two or all three of those subsections.

11   District court orders dismissed the charges in all four cases on different grounds, and

12   Respondent/Cross-Petitioner State of New Mexico appealed.

13   {2}   The Court of Appeals first concluded that the Legislature intended for

14   violations of Subsections (A)-(C) to be punishable as crimes, relying on its plain-

15   meaning statutory interpretation of the GCA’s penalty provision, § 10-16-17

16   (“Criminal penalties”). State v. Gutierrez, 2020-NMCA-045, ¶¶ 10-24, 472 P.3d

17   1260. On the void-for-vagueness issue, the Court of Appeals concluded that

18   Subsection (A) of Section 10-16-3 is not unconstitutionally vague whereas

19   Subsections (B) and (C) are unconstitutionally vague. Gutierrez, 2020-NMCA-045,
 1   ¶¶ 28-42. We reverse on the statutory interpretation issue, thereby vacating the

 2   charges brought under Subsection (A). We hold that the Legislature intended for

 3   Subsections (A)-(C) to be applied as ethical principles rather than as criminal

 4   statutes. This holding forecloses any unconstitutional vagueness analysis.

 5   I.    FACTUAL AND PROCEDURAL BACKGROUND

 6   A.    The Relevant Statutes

 7   {3}   We begin by providing the relevant sections of the GCA. We then summarize

 8   the underlying district court cases and the Court of Appeals’ consolidated opinion.

 9   {4}   Section 10-16-3 of the GCA provides:

10         Ethical principles of public service; certain official acts prohibited;
11         penalty.

12                A. A legislator or public officer or employee shall treat the
13         legislator’s or public officer’s or employee’s government position as a
14         public trust. The legislator or public officer or employee shall use the
15         powers and resources of public office only to advance the public
16         interest and not to obtain personal benefits or pursue private interests.

17                B. Legislators and public officers and employees shall conduct
18         themselves in a manner that justifies the confidence placed in them by
19         the people, at all times maintaining the integrity and discharging
20         ethically the high responsibilities of public service.

21                C. Full disclosure of real or potential conflicts of interest shall be
22         a guiding principle for determining appropriate conduct. At all times,
23         reasonable efforts shall be made to avoid undue influence and abuse of
24         office in public service.



                                                2
 1                D. No legislator or public officer or employee may request or
 2         receive, and no person may offer a legislator or public officer or
 3         employee, any money, thing of value or promise thereof that is
 4         conditioned upon or given in exchange for promised performance of an
 5         official act. Any person who knowingly and willfully violates the
 6         provisions of this subsection is guilty of a fourth degree felony and shall
 7         be sentenced pursuant to the provisions of [NMSA 1978, ]Section 31-
 8         18-15 [(2007, amended 2022)].

 9   {5}   Section 10-16-17, the penalty provision of the GCA, provides:

10                Unless specified otherwise in the [GCA], any person who
11         knowingly and willfully violates any of the provisions of [the GCA] is
12         guilty of a misdemeanor and shall be punished by a fine of not more
13         than one thousand dollars ($1,000) or by imprisonment for not more
14         than one year or both. Nothing in the [GCA] shall preclude criminal
15         prosecution for bribery or other provisions of law set forth in the
16         constitution of New Mexico or by statute.

17   B.    The Underlying Cases in the District Courts

18   {6}   We restate here the Court of Appeals’ succinct recitation of the facts in the

19   four separate and unrelated underlying cases:

20         [Petitioner] Gutierrez

21                The State charged [Petitioner] Gutierrez with violating
22         [S]ection[] 10-16-3(A)-(C) of the GCA, alleging he pursued an
23         unwanted sexual relationship with one of his employees during the
24         course of his work as county treasurer by repeatedly commenting on
25         her physical appearance and offering to give her money and use his
26         authority as treasurer to expunge a prior disciplinary write-up in
27         exchange for sex. [Petitioner] Gutierrez filed three motions, which
28         included a motion in limine, a motion to dismiss, and a motion pursuant
29         to State v. Foulenfont, 1995-NMCA-028, ¶ 6, 119 N.M. 788, 895 P.2d
30         1329 (authorizing dismissal of a case in lieu of an evidentiary hearing
31         or a trial on the merits where a case raises a purely legal issue). These

                                               3
 1         motions made largely the same assertion—that the provisions of
 2         [S]ection[] 10-16-3(A)-(C) do not define or create criminal offenses,
 3         but instead are ethical principles intended to guide the behavior of
 4         public officials.

 5               The district court granted [Petitioner] Gutierrez’s motions and
 6         dismissed the indictment, reasoning that violations of [S]ection[] 10-
 7         16-3(A)-(C) were not crimes but “ethical considerations,” and that the
 8         grand jury indictment, therefore, “failed to allege the commission of a
 9         criminal offense.”

10   Gutierrez, 2020-NMCA-045, ¶¶ 4, 5.

11         [Petitioner] Estevez

12                The State charged [Petitioner] Estevez, in relevant part, with
13         violating [S]ection[] 10-16-3(A) and (B) of the GCA, alleging she
14         attempted to use her position as district attorney to manipulate or
15         intimidate officers who were investigating allegations that she
16         improperly used a state vehicle for personal use. [Petitioner] Estevez
17         filed a motion to dismiss these counts, arguing the GCA was
18         unconstitutionally vague. The district court concluded that although
19         Section 10-16-3 establishes “advisory guideposts setting forth
20         standards of ethical conduct[,]” insurmountable ambiguities existed
21         regarding its intended scope and the applicability of Section 10-16-17’s
22         provision for criminal penalties. As a result, the district court applied
23         the rule of lenity and dismissed the charges.

24   Gutierrez, 2020-NMCA-045, ¶ 6 (sixth alteration in original).

25         [Petitioner] Johnston

26                The State charged [Petitioner] Johnston, in relevant part, with
27         violating [S]ection[] 10-16-3(A) and (B) based on allegations that,
28         while acting in her capacity as a magistrate judge, [Petitioner] Johnston
29         unlawfully recorded the communications of her colleagues and
30         coworkers in secure areas within the Aztec Magistrate Court Building.
31         [Petitioner] Johnston filed a motion to dismiss these charges, arguing

                                              4
 1         that the subsections at issue set forth “aspirational provisions” rather
 2         than criminal offenses and are unconstitutionally vague. The district
 3         court dismissed the charges, concluding that even if Subsections (A)
 4         and (B) provided for criminal offenses, they were nevertheless void for
 5         vagueness.

 6   Gutierrez, 2020-NMCA-045, ¶ 7.

 7         [Cross-Respondent] Padilla

 8                The State charged [Cross-Respondent] Padilla, in relevant part,
 9         with violating [S]ection[] 10-16-3(B) and (C), alleging she used her
10         position as the Secretary of the New Mexico Taxation and Revenue
11         Department to access the tax records of the accounting firm at which
12         she worked prior to her appointment as well as the records of her former
13         clients. [Cross-Respondent] Padilla filed motions to dismiss these
14         charges, arguing the subsections at issue were unconstitutionally vague
15         and overbroad. The district court granted [Cross-Respondent] Padilla’s
16         motions and dismissed these charges.

17   Gutierrez, 2020-NMCA-045, ¶ 8.

18   C.    The Court of Appeals’ Consolidated Opinion

19   {7}   In all four cases, the State appealed the district courts’ orders dismissing the

20   charges brought under Subsections (A)-(C). Gutierrez, 2020-NMCA-045, ¶ 2.

21   Though the district courts dismissed those charges on different grounds, the Court

22   of Appeals consolidated based on the identical issues shared by the four cases. Id.

23   {8}   As we recount below, being central to our determination, the Court of Appeals

24   first conducted statutory interpretation as to whether violations of Subsections (A)-




                                               5
 1   (C) of Section 10-16-3 are criminal offenses. Gutierrez, 2020-NMCA-045, ¶ 9.

 2   Under de novo review, the Court concluded in the affirmative. Id. ¶¶ 12, 19, 24.

 3   {9}    The Court of Appeals then analyzed whether Subsections (A)-(C) are

 4   unconstitutionally vague. Gutierrez, 2020-NMCA-045, ¶¶ 28-42. The Court held

 5   that Subsection (A) is not unconstitutionally vague. Gutierrez, 2020-NMCA-045, ¶¶

 6   31-36. Accordingly, the Court reversed the district courts’ dismissals of the counts

 7   brought under Subsection (A) and remanded to the respective district courts for

 8   reinstatement of those charges against Petitioners Gutierrez, Estevez, and Johnston.

 9   Gutierrez, 2020-NMCA-045, ¶ 43. The Court also held that Subsections (B) and (C)

10   are unconstitutionally vague and accordingly affirmed the district courts’ dismissals

11   of the counts charging Petitioners and Cross-Respondent under those subsections.

12   Gutierrez, 2020-NMCA-045, ¶¶ 37-43. Because we reverse on the statutory

13   interpretation issue, we do not recount the Court’s unconstitutional vagueness

14   analysis.

15   {10}   In its statutory interpretation, the Court of Appeals began by recognizing that

16   if the plain language of a statute renders its “‘meaning . . . truly clear—not vague,

17   uncertain, ambiguous, or otherwise doubtful—it is of course the responsibility of the

18   judiciary to apply the statute as written.’” Id. ¶ 12 (quoting State ex rel. Helman v.

19   Gallegos, 1994-NMSC-023, ¶ 22, 117 N.M. 346, 871 P.2d 1352). The Court stated


                                               6
 1   that “[w]e therefore first consider whether the language of the statutes at issue is

 2   clear, or whether we must look further before applying the statutes to the facts of

 3   these cases.” Id.

 4   {11}   The Court of Appeals then reviewed the plain language of Section 10-16-17.

 5   Gutierrez, 2020-NMCA-045, ¶ 13. The Court concluded that under that provision a

 6   defendant is guilty of a misdemeanor when three requirements are satisfied: (1) “a

 7   defendant must have violated a provision of the GCA,” (2) “the violation must have

8    been knowing and willful,” and (3) “the violation must not be subject to treatment

9    otherwise specified in the GCA.” Id.

10   {12}   Noting the parties’ focus on Section 10-16-3(A)-(C), the Court of Appeals

11   then provided the text of Section 10-16-3. Gutierrez, 2020-NMCA-045, ¶ 14.

12   However, the Court did not also conduct a textual analysis of Subsections (A)-(C).1

13   {13}   The Court of Appeals next considered Petitioners’ and Counter-Respondent’s

14   arguments that the heading of Section 10-16-3, “Ethical principles of public service;

15   certain official acts prohibited; penalty,” establishes legislative intent for Section 10-

16   16-3(A)-(C) to exist outside the scope of Section 10-16-17. Gutierrez, 2020-NMCA-




           We note that the Court of Appeals did subsequently analyze the plain
            1

     language of Subsections (A)-(C) as part of its unconstitutional vagueness analysis.
     See Gutierrez, 2020-NMCA-045, ¶¶ 31-42.

                                                 7
 1   045, ¶ 14. They argued under the section’s heading (1) that, as ethical principles,

 2   “compliance with Subsections (A)-(C) is merely aspirational and, therefore, any

 3   violations of those provisions are not crimes,” and (2) “that criminal penalties are

 4   limited to [certain official acts] set out in Subsection (D).” Gutierrez, 2020-NMCA-

 5   045, ¶ 14.

 6   {14}   The Court of Appeals rejected these arguments regarding the heading of

 7   Section 10-16-3 under its plain-meaning construction of Section 10-16-17.

 8   Gutierrez, 2020-NMCA-045, ¶¶ 17, 18. The Court noted that a section’s heading

 9   “‘ordinarily . . . may be considered as a part of the act if necessary to its

10   construction,’” id. ¶ 15 (quoting Tri-State Generation & Transmission Ass’n, Inc. v.

11   D’Antonio, 2012-NMSC-039, ¶ 18, 289 P.3d 1232), but may not be used “‘to

12   produce an ambiguity in a statute which is otherwise clearly drafted,’” id. (quoting

13   Serrano v. State Dep’t of Alcoholic Beverage Control, 1992-NMCA-015, ¶ 12, 113

14   N.M. 444, 827 P.2d 159). Because the Court found no ambiguity in the plain

15   meaning of the body’s text, the Court concluded that arguments relying on the

16   heading to establish ambiguity were foreclosed. Id. ¶¶ 16-18.

17   {15}   The Court of Appeals also considered Cross-Respondent Padilla’s argument

18   that absurdity would result from a strict application of the plain language of Section

19   10-16-17 to various provisions of the GCA. Gutierrez, 2020-NMCA-045, ¶¶ 21-22


                                               8
 1   (“If adherence to the plain meaning of a statute would lead to absurdity, we must

 2   reject that meaning and construe the statute according to the obvious intent of the

 3   Legislature.”) (brackets omitted) (citing State v. Maestas, 2007-NMSC-001, ¶ 16,

 4   140 N.M. 836, 149 P.3d 933)). The Court reiterated our warning in Helman that the

 5   “beguiling simplicity” of the plain-meaning rule

 6          may mask a host of reasons why a statute, apparently clear and
 7          unambiguous on its face, may for one reason or another give rise to
 8          legitimate (i.e., nonfrivolous) differences of opinion concerning the
 9          statute’s meaning. In such a case, it can rarely be said that the legislation
10          is indeed free from all ambiguity and is crystal clear in its meaning.

11   Id. ¶ 20 (quoting Helman, 1994-NMSC-023, ¶ 23) (internal quotation marks

12   omitted).

13   {16}   Notwithstanding Helman’s warning, the Court of Appeals hewed to its plain-

14   meaning construction of Section 10-16-17 in rejecting Cross-Respondent’s

15   argument. Gutierrez, 2020-NMCA-045, ¶¶ 22-23. The Court noted that Cross-

16   Respondent’s argument pointed only to GCA provisions other than Subsections (A)-

17   (C) to allege that absurdity would result from strict application of Section 10-16-17

18   to the GCA. Gutierrez, 2020-NMCA-045, ¶¶ 21-23 (“[W]e need not pass judgment

19   on the applicability of the criminal penalty set out in Section 10-16-17 to the

20   violations of other sections of the GCA, as those violations are not before us today.”).

21   In the absence of an absurdity argument focused on violations of Subsections (A)-


                                                 9
 1   (C) themselves, the Court concluded that “we cannot avoid the clear language of

 2   Section 10-16-17.” Gutierrez, 2020-NMCA-045, ¶ 23.

 3   {17}   The Court of Appeals’ “adherence to the plain[-]meaning rule” was bolstered

 4   by the legislative history of Sections 10-16-3 and 10-16-17. Gutierrez, 2020-

 5   NMCA-045, ¶ 24. Because those sections were enacted together, the Court presumed

 6   that the Legislature “intended that a knowing and willful violation of [S]ection[] 10-

 7   16-3(A)-(C) give rise to the misdemeanor criminal penalty called for in Section 10-

 8   16-17.” Gutierrez, 2020-NMCA-045, ¶ 24. The Court also noted that the Legislature

 9   has added to or amended the GCA six times without amending Section 10-16-17,

10   “suggesting its continued intent to impose the criminal penalty set out in that

11   section.” Gutierrez, 2020-NMCA-045, ¶ 24.

12   {18}   The Court of Appeals concluded its statutory interpretation analysis by

13   rejecting arguments that the penalty for a violation of Subsection (C) is limited to

14   civil sanctions or penalties and that the rule of lenity should apply. Gutierrez, 2020-

15   NMCA-045, ¶¶ 25-27. The Court rejected the first argument because no relevant

16   provision in the GCA “limits the discretion of the attorney general or a district

17   attorney to prosecute a knowing and willful violation of the GCA.” Id. ¶ 26. In

18   rejecting the second argument, the Court again applied its plain-meaning

19   construction of Section 10-16-17, noting that lenity “‘is reserved for those situations


                                               10
 1   in which a reasonable doubt persists about a statute’s intended scope even after resort

 2   to the language and structure, legislative history, and motivating policies of the

 3   statute.’” Gutierrez, 2020-NMCA-045, ¶ 27 (quoting State v. Ogden, 1994-NMSC-

 4   029, ¶ 26, 118 N.M. 234, 880 P.2d 845).

 5   {19}     As discussed, the Court of Appeals reversed the district courts’ dismissals of

 6   the counts charging Petitioners under Subsection (A), remanded for reinstatement of

 7   those counts, and affirmed the dismissals of the counts charging Petitioners and

 8   Cross-Respondent under Subsections (B) and (C) based on those provisions being

 9   unconstitutionally vague. Gutierrez, 2020-NMCA-045, ¶¶ 38, 42, 43.

10   D.       Certiorari Granted

11   {20}     Following the consolidated appeal, Petitioners timely petitioned this Court for

12   certiorari regarding the Court of Appeals’ reinstatement of their charges under

13   Subsection (A). Concurrently, the State timely petitioned for certiorari regarding the

14   Court of Appeals’ holding that Subsections (B) and (C) are unconstitutionally vague.

15   This Court granted certiorari on the petitions and cross-petition and consolidated the

16   cases.

17   II.      DISCUSSION

18   {21}     The first issue raised in this appeal is one of statutory interpretation: whether

19   the Legislature intended for violations of Subsections (A)-(C) of Section 10-16-3 to


                                                 11
 1   be subject to criminal penalty. Because we hold that the Legislature did not so intend,

 2   we do not reach the issue of whether those subsections are unconstitutionally vague.

 3   A.     Standard of Review for Statutory Interpretation

 4   {22}   “We review questions of statutory . . . interpretation de novo.” State v.

 5   Radosevich, 2018-NMSC-028, ¶ 8, 419 P.3d 176 (internal quotation marks and

 6   citation omitted). “The principal command of statutory construction is that the court

 7   should determine and effectuate the intent of the [L]egislature, using the plain

 8   language of the statute as the primary indicator of legislative intent.” State v. Willie,

 9   2009-NMSC-037, ¶ 9, 146 N.M. 481, 212 P.3d 369 (internal quotation marks and

10   citation omitted); see State v. Davis, 2003-NMSC-022, ¶ 6, 134 N.M. 172, 74 P.3d

11   1064 (“Under the plain[-]meaning rule statutes are to be given effect as written

12   without room for construction.”). “If statutory language is doubtful, ambiguous, or

13   an adherence to the literal use of the words would lead to injustice, absurdity, or

14   contradiction, the court should reject the plain[-]meaning rule in favor of construing

15   the statute according to its obvious spirit or reason.” State v. Adams, 2022-NMSC-

16   008, ¶ 16, 503 P.3d 1130 (internal quotation marks and citation omitted). We have

17   said that

18          [w]hile . . . one part of [a] statute may appear absolutely clear and
19          certain to the point of mathematical precision, lurking in another part
20          of the enactment, or even in the same section, or in the history and
21          background of the legislation, or in an apparent conflict between the

                                                12
 1          statutory wording and the overall legislative intent, there may be one or
 2          more provisions giving rise to genuine uncertainty as to what the
 3          [L]egislature was trying to accomplish. In such a case, it is part of the
 4          essence of judicial responsibility to search for and effectuate the
 5          legislative intent—the purpose or object—underlying the statute.

 6   Helman, 1994-NMSC-023, ¶ 23.

 7   {23}   “Statutes that define criminal conduct should be strictly construed and doubts

 8   regarding their interpretation or construction should be resolved in favor of lenity.”

 9   State v. Anaya, 1997-NMSC-010, ¶ 30, 123 N.M. 14, 933 P.2d 223.

10   B.     Analysis

11   1.     The plain language of Subsections (A)-(C) demonstrates legislative intent
12          as expressions of ethical principles for the GCA rather than as criminal
13          statutes within the scope of Section 10-16-17

14   {24}   Petitioners and Cross-Respondent make multiple arguments supporting the

15   contention that the Legislature did not intend for criminal charges to result from

16   violations of the subsections under which they are charged. They assert that the

17   Legislature understood that the text of Subsections (A)-(C) constitutes the

18   aspirational language of ethical principles rather than elements of criminal statutes.

19   They also argue that the Legislature understood that absurdity would result from a

20   strict application of Section 10-16-17 to certain provisions of the GCA. Petitioners

21   and Cross-Respondent also contend that the heading of Section 10-16-3 indicates

22   that Subsections (A)-(C) were not intended to be criminally enforceable. In addition,


                                               13
 1   they argue that any persisting ambiguity as to the scope of the penalty provision

 2   should cause this Court to apply lenity.

 3   {25}   Quoting Section 10-16-17, the State argues that the Legislature’s enactment

 4   of that penalty provision authorizes imposition of a misdemeanor criminal sanction

 5   for the knowing and willful violation of “‘any of the provisions of’” the GCA,

 6   including Subsections (A)-(C). Citing State v. Ramos, 1993-NMCA-089, ¶ 10, 116

 7   N.M. 123, 860 P.2d 765, the State asserts that the GCA is the Legislature’s lawful

 8   expression under the police power of its substantial and significant interest in

 9   “defining the nature of [the State’s] relationship with its public servants.” The State

10   further argues that a lack of statutory ambiguity in the body text of Sections 10-16-

11   3 and -17 refutes and precludes arguments regarding the heading of Section 10-16-

12   3. In addition, the State contends that the relevant statutes present no ambiguity

13   sufficient to permit application of the rule of lenity.

14   {26}   The core question before this Court is whether the Legislature intended for

15   Section 10-16-17 to apply to Subsections (A)-(C) of Section 10-16-3. Resolution of

16   that question begins with plain-meaning analysis of both statutes to determine if they

17   can be enforced as written. Davis, 2003-NMSC-022, ¶ 6 (“We begin the search for

18   legislative intent by looking first to the words chosen by the Legislature and the plain

19   meaning of the Legislature’s language.” (internal quotation marks and citation


                                                14
 1   omitted)). If ambiguity results from that analysis, we then look beyond the plain

 2   meaning of the statutory language to determine and effectuate legislative intent.

 3   Ortiz v. Overland Express, 2010-NMSC-021, ¶ 21, 148 N.M. 405, 237 P.3d 707.

 4   {27}   We agree with our Court of Appeals that the plain language of Section 10-16-

 5   17 appears to direct that all knowing and willful violations of the GCA, unless

 6   otherwise specified, are criminally punishable. See Gutierrez, 2020-NMCA-045, ¶

 7   13. However, as we discuss below, the plain language of Subsections (A)-(C) does

 8   not allow their enforcement as criminal statutes when considered in the light of

 9   fundamental principles of criminal law. The Court of Appeals appears to have

10   limited its plain-meaning analysis of Subsections (A)-(C) to ascertaining the absence

11   therein of otherwise specified language. See generally Gutierrez, 2020-NMCA-045,

12   ¶¶ 14-17. Having so ascertained, the Court relied on its plain-meaning construction

13   of Section 10-16-17 for its conclusion without further consideration of the text of

14   Subsections (A)-(C). See generally Gutierrez, 2020-NMCA-045, ¶¶ 20-27. This

15   limited analysis and reliance on one provision caused the Court to ignore whether

16   Subsections (A)-(C) could be enforced as criminal statutes.

17   {28}   The importance of fully considering the texts of related provisions is

18   demonstrated in State v. Padilla, 2008-NMSC-006, 143 N.M. 310, 176 P.3d 299,

19   which turned on the relationship of the aggravated fleeing statute, NMSA 1978, §


                                              15
 1   30-22-1.1 (2003, amended 2022), to the Law Enforcement Safe Pursuit Act

 2   (LESPA), NMSA 1978, §§ 29-20-1 to -4 (2003).

 3   {29}   In Padilla, we considered “whether the Legislature intended the phrase ‘in

 4   accordance with the provisions of the LESPA’ found at the end of the aggravated

 5   fleeing statute to be an essential element of the crime of aggravated fleeing.” 2008-

 6   NMSC-006, ¶ 8 (brackets omitted). Under a plain-meaning analysis of the

 7   aggravated fleeing statute alone—without also analyzing the LESPA—the Padilla

 8   Court could have concluded that “the Legislature intended the phrase [in question]

 9   to be an essential element, . . . and [thus] a pursuit not [being] ‘in accordance’ with

10   the LESPA would nullify an otherwise valid arrest and prosecution for aggravated

11   fleeing.” Id. Such a law would be unusual in conditioning criminal liability on “the

12   officer’s conduct in purs[u]ing a suspect.” Id. ¶ 23. The Padilla Court recognized

13   the Legislature’s authority to enact such a law, but nonetheless analyzed the LESPA

14   as well, since “we would be remiss in our duties of judicial review if we did not

15   demand a high level of confidence before concluding that the Legislature intended

16   such an unorthodox result.” Id.

17   {30}   Under that further analysis, the Padilla Court found that the text of the LESPA

18   “included an enforcement mechanism within . . . itself” that represented the

19   Legislature’s affirmative choice of an effective means to ensure compliance. Id. ¶¶


                                               16
 1   25, 28. That internal enforcement mechanism, the Padilla Court concluded,

 2   supported that “[t]he Legislature did not intend to create an additional enforcement

 3   mechanism for compliance” via the aggravated fleeing statute. Id. ¶ 33 (emphasis

 4   added). Full consideration of the LESPA thus led this Court to hold that “the

 5   Legislature did not intend the phrase [in question] to be an essential element of the

 6   crime” of aggravated fleeing. Id. Padilla implicitly counsels that full consideration

 7   of the text of each provision is warranted where the analysis turns on the relationship

 8   of those provisions.

 9   {31}   Here, we similarly would be remiss if we did not fully consider the text of

10   Subsections (A)-(C) before concluding that the Legislature intended to criminalize

11   those provisions. Applying Helman, the appearance of Section 10-16-17 as

12   “absolutely clear and certain” could nonetheless mask or distort “what the

13   [L]egislature was trying to accomplish” as to Subsections (A)-(C). See Helman,

14   1994-NMSC-023, ¶ 23.

15   {32}   Accordingly, we analyze the plain language of Subsections (A)-(C) below,

16   considering the nature of criminal statutes. As a general principle, criminal statutes

17   “declare[] what conduct is criminal and prescribe[] the punishment to be imposed

18   for such conduct.” 1 Wayne R. LaFave, Substantive Crim. L. § 1.2, at 11 (3d ed.

19   2018). “Typically, criminal liability is premised upon a defendant’s culpable


                                               17
 1   conduct, the actus reus, coupled with a defendant’s culpable mental state, the mens

 2   rea.” Padilla, 2008-NMSC-006, ¶ 12 (citing 1 Wayne R. LaFave, Substantive Crim.

 3   L. § 1.2, at 11 (2d ed. 2003)). The actus reus is the “wrongful deed” or “forbidden

4    act” that is defined by a criminal statute. Actus reus, Black’s Law Dictionary (11th

5    ed. 2019). A basic characteristic of substantive criminal law is that a statute “will

6    spell out what act . . . is required for its commission.” 1 LaFave, supra, § 1.2 at 11-

7    12 (3d ed.).

 8   {33}   Under these principles, the plain language of Subsections (A)-(C) does not

 9   express conduct that would constitute a criminal actus reus. Subsection (A) requires

10   that a “legislator or public officer or employee shall use the powers and resources of

11   public office only to advance the public interest and not to obtain personal benefits

12   or pursue private interests.” Subsection (A) offers no definition as to which uses of

13   the powers and resources of public office would qualify as criminal conduct, either

14   by not advancing the public interest or by obtaining personal benefits or pursuing

15   private interests.

16   {34}   Subsection (B) requires that a legislator or public officer or employee shall

17   “at all times maintain[] the integrity and discharg[e] ethically the high

18   responsibilities of public service.” Subsection (B) offers no definition as to what




                                               18
 1   conduct would qualify as criminal in not maintaining the integrity or discharging

 2   ethically the high responsibilities of public service, at all times.

 3   {35}   Without specifying the governmental actors within its scope, Subsection (C)

 4   requires that “[a]t all times, reasonable efforts shall be made to avoid undue

 5   influence and abuse of office in public service.” Subsection (C) offers no definition

 6   as to what conduct would qualify as criminal in not exercising relevant reasonable

 7   efforts, at all times.

 8   {36}   Each relevant subsection communicates a general goal or proscription without

 9   specifying a wrongful deed or forbidden act. We need not entertain hypotheticals to

10   recognize that the plain language of each subsection does not spell out what act or

11   omission is required for its violation and does not establish criminal elements that

12   could inform clear jury instructions.

13   {37}   “We presume that the [L]egislature acted with full knowledge of relevant

14   statutory and common law,” State v. Tufts, 2016-NMSC-020, ¶ 7, 500 P.3d 600

15   (internal quotation marks and citation omitted), including the necessity of a criminal

16   statute to provide a sufficiently defined actus reus. Criminal enforcement of

17   provisions that do not meet this standard would indeed be absurd. We presume as

18   well that the Legislature acted with full knowledge of “the rule that criminal statutes

19   must be sufficiently clear and definite to inform a person of ordinary intelligence


                                                19
 1   what conduct is punishable.” Swafford v. State, 1991-NMSC-043, ¶ 41, 112 N.M. 3,

 2   810 P.2d 1223. While this rule also underlies unconstitutional vagueness analysis,

 3   our presumption of the Legislature’s knowledge of the rule should not be viewed as

 4   an analysis on vagueness but rather as bolstering our conclusion regarding the

 5   Legislature’s intent for Subsections (A)-(C). Based on the foregoing, we conclude

 6   under our plain-meaning interpretation of Subsections (A)-(C) that the Legislature

 7   did not intend for those provisions to be enforced as criminal statutes.

 8   {38}   However, as aspirational expressions of ethical principles, Subsections (A)-

 9   (C) are effective and unambiguous. Subsection (A) grounds its proscription in the

10   ideal of “treat[ing one’s] government position as a public trust.” Subsection (B)

11   grounds its proscription in the ideal of “conduct[ing] themselves in a manner that

12   justifies the confidence placed in them by the people.” Subsection (C) grounds its

13   proscription in the ideal of “[f]ull disclosure of real or potential conflicts of interest

14   [as] a guiding principle for determining appropriate conduct.” Seen as ethical

15   principles, these provisions provide general guidance for the purpose and application

16   of the GCA generally, and thus these provisions are not surplusage. See State v. Vest,

17   2021-NMSC-020, ¶ 18, 488 P.3d 626 (“A statute must be construed so that no part

18   of the statute is rendered surplusage or superfluous.” (internal quotation marks and

19   citation omitted)).


                                                20
 1   {39}   Our plain-meaning interpretation of Subsections (A)-(C) is not eroded by the

 2   plain language of Section 10-16-17. By way of analogy, if a provision of the GCA

 3   merely stated “be good” in its entirety, then no penalty provision, regardless of the

 4   clarity of its language, could transform that general aspiration into an actus reus for

 5   a proper criminal statute.

 6   2.     The heading of Section 10-16-3 supports that Subsections (A)-(C) are not
 7          criminal provisions

 8   {40}   Further, our plain-meaning interpretation of Subsections (A)-(C) is bolstered

 9   by the Legislature’s express use of “Ethical principles of public service” in the

10   language of the heading of Section 10-16-3. Contrary to the State’s suggestion, we

11   are not bound by our canons of statutory interpretation to ignore such relevant

12   evidence, as we discuss below.

13   {41}   First, as Petitioner Gutierrez cites, our “canons are not mandatory rules . . .

14   [but] guides . . . designed to help [this Court] determine the Legislature’s intent as

15   embodied in particular statutory language.” Chickasaw Nation v. United States, 534

16   U.S. 84, 94 (2001); see also Varity Corp. v. Howe, 516 U.S. 489, 511 (1996)

17   (“Canons of construction . . . are simply rules of thumb which will sometimes help

18   courts determine the meaning of legislation.” (internal quotation marks and citation

19   omitted)).



                                               21
 1   {42}   Second, a relevant canon expressed in Tri-State, cited by both the parties and

 2   the Court of Appeals, provides that “ordinarily [a section’s heading] may be

 3   considered as a part of the act if necessary to its construction.” 2012-NMSC-039, ¶

 4   18 (emphasis added) (internal quotation marks and citation omitted); see Gutierrez,

 5   2020-NMCA-045, ¶ 15 (quoting Tri-State, 2012-NMSC-039, ¶ 18). However, the

 6   underlying authority for that proposition offers no bar to the use of a statutory title

 7   to help determine “the nature and extent of [an] enactment.” State ex rel. State Corp.

 8   Comm’n v. Old Abe Co., 1939-NMSC-046, ¶ 27, 43 N.M. 367, 94 P.2d 105; see

 9   generally id. ¶¶ 26-28. To the contrary, the Old Abe Court stated that a “title is quite

10   properly to be considered a part of an act, particularly where it is a constitutional

11   requirement that every act have a title, as is true in this state.” Id. ¶ 27 (citing N.M.

12   Const. art. IV, § 16).2

13   {43}   Third, we look to the heading of Section 10-16-3 neither “to produce an

14   ambiguity” nor “to establish a limitation that is not contained in the text”—two

15   improper uses of the heading expressed by the Court of Appeals. Gutierrez, 2020-

16   NMCA-045, ¶¶ 15-16 (internal quotation marks and citation omitted). Instead, we



            We find no compelling reason to view the proper use of a section’s heading
            2

     differently from that of a statutory title. Cf. NMSA 1978, § 12-2A-13 (1997)
     (“Headings and titles may not be used in construing a statute or rule unless they are
     contained in the enrolled and engrossed bill or rule as adopted.”).

                                                22
 1   look to the express language in the heading of Section 10-16-3 as affirming our

 2   plain-meaning interpretation of Subsections (A)-(C) as ethical principles rather than

 3   criminal statutes.

 4   {44}   The remainder of the heading supports no contrary conclusion. We need not

 5   determine whether “certain official acts prohibited” refers to Subsections (A)-(C),

 6   since a prohibition need not be criminal and since that phrase refers at least to the

 7   prohibition on bribery in Subsection (D). See § 10-16-3. Also, the heading’s use of

 8   “penalty” refers at the least to Subsection (D)’s express penalty of a fourth-degree

 9   felony, and we find no basis to conclude that the heading’s use of “penalty” applies

10   as well to Subsections (A)-(C). See § 10-16-3. In sum, the language of the heading

11   of Section 10-16-3 supports that Subsections (A)-(C) of Section 10-16-3 were not

12   legislatively intended to be criminal statutes.

13   III.   CONCLUSION

14   {45}   For the foregoing reasons, we hold that the Legislature intended for

15   Subsections (A)-(C) of Section 10-16-3 to be applied within the GCA as ethical

16   principles excepted from the scope of Section 10-16-17 rather than as criminal

17   statutes. Under this holding, we determine no ambiguity exists within Subsections

18   (A)-(C) of Section 10-16-3, and thus we have no need to apply the rule of lenity in

19   the cases before us.


                                               23
 1   {46}   We reverse the Court of Appeals’ determination that the Legislature intended

 2   to make violations of Subsections (A)-(C) of Section 10-16-3 subject to criminal

 3   liability. Accordingly, the district courts’ orders dismissing charges under Section

 4   10-16-3(A)-(C) against Petitioners and Cross-Respondent are affirmed.

 5   {47}   IT IS SO ORDERED.

 6
 7                                         C. SHANNON BACON, Chief Justice

 8   WE CONCUR:


 9
10   MICHAEL E. VIGIL, Justice


11
12   DAVID K. THOMSON, Justice


13
14   BRIANA H. ZAMORA, Justice


15
16   BRYAN P. BIEDSCHEID, Judge,
17   Sitting by Designation




                                             24